DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 16, 2019; August 18, 2020; and February 25, 2022, are in compliance with the provisions of 37 CFR 1.97, and have been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites a limitation directed to “a processor” in line 3 of claim 8 (i.e., “detecting, with a processor, one or more cough events from a time series of audio signals generated by an electronic device of a user”).  However, a processor was already claimed in line 2 of claim 8.  Therefore, it is unclear whether the processor in line 3 is the same processor as the one described in line 2, or if the processor in line 3 is a different processor. See MPEP § 2173.05(e) (for discussion of lack of antecedent basis).  If the processors in lines 2 and 3 are the same, Examiner suggests that Applicant amend the processor in line 3 to read as the processor (i.e.,  “detecting, with the processor, one or more cough events from a time series of audio signals generated by an electronic device of a user”).  For examination purposes, the processors in lines 2 and 3 of claim 8 will be interpreted as the same processor, and the “detecting” step in claim 8 will be interpreted and read the same as “detecting, with the processor, one or more cough events from a time series of audio signals generated by an electronic device of a user”.  Appropriate correction is required.
This rejection under § 112(b) also applies to claims 9-14, due to their individual dependencies on claim 8.  As such, claims 9-14 are also rejected as being indefinite under 35 U.S.C. § 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a “computer program product comprising one or more computer readable storage media.”
Applying the broadest reasonable interpretation to claim 15, a “computer program product comprising one or more computer readable storage media” may include both (1) non-transient, physical storage, such as hardware (e.g. a hard disk drive), and (2) transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  In the specification, Applicant does not limit the computer program product to non-transitory computer program products.  For example, Applicant discloses that the “computer program product includes a computer readable storage medium having instructions stored thereon” (see Applicant’s substitute specification as filed on February 11, 2020, paragraph [0006]); and “‘computer readable storage medium”, as defined herein, is not a transitory propagating signal per se” (see Applicant’s substitute specification as filed on February 11, 2020, paragraph [00111]).
This disclosure limits the computer readable storage medium to non-transitory forms of computer readable storage media.  However, the specification is silent as to the limits of the computer program product.  An entirely software embodiment includes transient storage, such as data signals.  Data signals (i.e., transient signals) are not patent eligible subject matter. See MPEP § 2106.03(I).  Therefore, the Applicant’s disclosure does not require the disclosed computer program product to be nonvolatile and implies that it may include volatile (i.e., transient) computer program products as well.  As such, claims 15-20 do not fall within one of the four categories of patent eligible subject matter.  Examiner suggests that Applicant amend claims 15-20 to limit the computer program product to “a non-transitory computer program product comprising one or more non-transitory computer readable storage media.”  For examination purposes, the computer program product described in claims 15-20 will be interpreted and read as “a non-transitory computer program product comprising one or more non-transitory computer readable storage media.”

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-7 are directed to a method, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 8-14 are directed to a system, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.  As described above in the § 101 rejections of non-statutory subject matter, claims 15-20 do not fall within at least one of the four categories of patent eligible subject matter, because the claims recite a “computer program product”, which may include transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  For examination purposes, the computer program product described in claims 15-20 will be interpreted and read as “a non-transitory computer program product comprising one or more non-transitory computer readable storage media.”

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1, 8, and 15 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 8 and claims 1 and 15 include limitations that recite an abstract idea.  Note that independent claim 8 is the system claim, while claim 1 covers a method claim and claim 15 covers the matching computer program product comprising one or more computer readable storage media.  Specifically, independent claim 8 recites (and claims 1 and 15 substantially recite the following limitations):
A system, comprising:
	
	a processor configured to initiate operations including:
	
		detecting, with a processor, one or more cough events from a time series of audio signals generated by an electronic device of a user; and

		determining, with the processor, one or more lung function metrics of the user based on the one or more cough events.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., detecting cough events from audio signal data; and determining lung function metrics from the cough events).  That is, other than reciting: (1) a system; (2) a processor configured to initiate operations; (3) an electronic device of the user; (4) a computer program product; and (5) one or more computer readable storage media having program instructions collecting stored therein, the context of claims 1, 8, and 15 encompass a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., detecting cough events from audio signal data; and determining lung function metrics from the cough events).
The aforementioned claim limitations described in claims 1, 8, and 15 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) detecting cough events from audio signal data (i.e., a type of observation, evaluation, judgment, and/or opinion); and (2) determining lung function metrics from the cough events) (i.e., a type of observation, evaluation, judgment, and/or opinion).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 8, and 15 recite an abstract idea.
Furthermore, Examiner notes that dependent claims 2-7 (and similarly for dependent claims 9-14 and 16-20) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claims 3, 10, and 17 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 2, 4, 9, 11, 16, and 18 merely recite further selections and determinations of the features and lung function metrics (i.e., these steps are deemed to be reasonably performed mentally or manually using a pen and paper, because they are types of observations, evaluations, judgments, and/or opinions).  Next, claims 5, 12, and 19 merely recite further mental or manual steps for (i) identifying an initial cough event from the plurality of cough events, and (ii) determining the lung functions metrics based on the initial cough event (i.e., these steps are deemed to be reasonably performed mentally or manually using a pen and paper, because they are types of observations, evaluations, judgments, and/or opinions r).  Further, claims 6, 13, and 20 merely recite the type of features that are determined (i.e., this step is deemed to be reasonably performed mentally or manually using a pen and paper, because they are types of observations, evaluations, judgments, and/or opinions).  Lastly, claims 7 and 14 merely recite further mental or manual steps for (i) determining the quality of one or more passive lung function metric measurements, and (ii) requesting the user to perform an active lung function measurement in response to determining the quality of one or more passive lung function metric measurements (i.e., these steps are deemed to be reasonably performed mentally or manually using a pen and paper, because they are types of observations, evaluations, judgments, and/or opinions).

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, for representative independent claim 8 (similar to claims 1 and 15), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system, comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):
	
	a processor configured to initiate operations including (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):
	
		detecting, with a processor (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), one or more cough events from a time series of audio signals generated by an electronic device of a user (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

determining, with the processor (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), one or more lung function metrics of the user based on the one or more cough events;

a computer program product (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and one or more computer readable storage media having program instructions collecting stored therein (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these generic computer components and functions in , such that it amounts to no more than adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea. See MPEP §§ 2106.05(f).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of detecting cough events from audio signal data and determining lung function metrics from the cough events (i.e., a form of spirometry) (i.e., the Examiner submits that the additional elements directed to the system that comprises a processor and an electronic device of the user; and computer program comprising one or more computer readable storage media having program instructions collectively stored therein); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the computer program comprising one or more computer readable storage media having program instructions collectively stored therein) to perform the aforementioned abstract concept of detecting cough events from audio signal data and determining lung function metrics from the cough events.
Thus, the additional elements in independent claims 1, 8, and 15 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.  Examiner notes that dependent claims 3, 10, and 17 recite the following additional elements (in bold font below):
wherein determining comprises using a context-based regression model (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to determine the lung function metrics based on the one or more features selected from the plurality of features (as described in claims 3, 10, and 17).

As such, the additional elements in dependent claims 3, 10, and 17 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, the additional elements in claims 1-20, when considered as a whole: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  Thus, claims 1-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 3, 8, 10, 15, and 17 amount to no more than: adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea. See MPEP §§ 2106.05(f).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 1, 3, 8, 10, 15, and 17, as recited, the system; processor configured to initiate operations; electronic device of the user; computer program product; one or more computer readable storage media having program instructions collecting stored therein; and context-based regression model, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the system; processor configured to initiate operations; electronic device of the user; computer program product; one or more computer readable storage media having program instructions collecting stored therein; and context-based regression model - Applicant generally describes these devices as being embodied by generic computer devices.
- For example, Applicant discloses that the system and electronic device may include, for example, a smartphone or other mobile device or phone, a wearable computing device (e.g., smartwatch), a dedicated medical device, a computer (e.g., desktop, laptop, tablet computer, virtual assistant, smart TV, other data processing system), or other suitable electronic device capable of sensing and processing the sensor data”. See Applicant’s substitute specification as filed on February 11, 2020, paragraph [0060].
- Next, Applicant discloses that the processor is at least one hardware circuit configured to carry out the instructions contained in the program cod, such as “a central processing unit (CPU), an array processor, a vector processor, a digital signal processor (DSP), a field-programmable gate array (FPGA), a programmable logic array (PLA), an application-specific integrated circuity (ASIC), programmable logic circuitry, and a controller”. See Applicant’s substitute specification as filed on February 11, 2020, paragraph [00116].
- Further, Applicant discloses that the computer readable storage media may be “an electronic storage device, magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination” of memory elements. See Applicant’s substitute specification as filed on February 11, 2020, paragraph [00111].
- Still further, Applicant discloses that the computer readable program instructions may be “assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, configuration data for integrated circuitry, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language and/or procedural programming languages”. See Applicant’s substitute specification as filed on February 11, 2020, paragraph [00123].
- Lastly, Applicant discloses that “the regression model provides a regression equation whose parameters are determined by regressing the values of various cough features” and is “generating using machine learning”. See Applicant’s substitute specification as filed on February 11, 2020, paragraphs [0031] and [0071]. 
These devices are generic computer devices which are old and well-known in the medical industry.
Therefore, Applicant’s disclosure shows that the system; processor configured to initiate operations; electronic device of the user; computer program product; one or more computer readable storage media having program instructions collecting stored therein; and context-based regression model, may be embodied by generic computer devices and functions which are old and well-known in the medical industry.
Thus, taken alone, the additional elements of claims 1, 3, 8, 10, 15, and 17 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 3, 8, 10, 15, and 17 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 (which depend on claims 1, 8, and 15 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2, 4-7, 9, 11-14, 16, and 18-20 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 8, and 15.  Dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 merely add limitations that further narrow the abstract idea described in independent claims 1, 8, and 15.  Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Song et al. (Pub. No. US 2013/0237863); in view of:
- Schau et al. (Pub. No. US 2003/0013946).

	Regarding claims 1, 8, and 15,
		- Song teaches:
			- a method, comprising (as described in claim 1) (Song, paragraph [0008]; Paragraph [0008] teaches that a method comprising receiving an A2 heart sound signal from a first external acoustic sensor.):
			- a system, comprising: a processor configured to initiate operations including (as described in claim 8) (Song, paragraphs [0009] and [0038]; Paragraph [0038] teaches an exemplary system 10 (i.e., a system) that detects heart sounds for use in detecting pulmonary hypertension and heart failure in patient 12.  Paragraph [0009] teaches that the system also comprises a processor (i.e., the system includes a processor).):
			- a computer program product comprising one or more computer readable storage media having program instructions collectively stored therein, the program instructions executable by a processor to cause the processor to initiate operations comprising (as described in claim 15) (Song, paragraph [0056]; Paragraph [0056] teaches that the memory 48 includes computer-readable instructions that, when executed by processor 44, cause programmer 24 to perform various functions attributed to programmer 24 and processor 44 herein.  Memory 48 may include any volatile, non-volatile, magnetic, optical, or electrical media, such as a random access memory (RAM), read-only memory (ROM), non-volatile RAM (NVRAM) (i.e.,  a computer program product comprising one or more computer readable storage media), electrically-erasable programmable ROM (EEPROM), flash memory, or any other digital or analog media.  Memory 48 may also store one or more therapy programs or parameters to be executed by IMD 26 (i.e., the computer readable storage medium has program instructions that are executed on the processor).  Memory 48 may also store instructions regarding when external patch 16 collects heart sound signals.  NOTE: Claim Interpretation – For examination purposes, the computer program product described in the claims will be interpreted and read the same as, “a non-transitory computer program product comprising one or more non-transitory computer readable storage media”.):
				- detecting, with a processor, one or more cough events from a time series of audio signals generated by an electronic device of a user (as described in claims 1, 8, and 15) (Song, paragraphs [0041] and [0085]; Paragraph [0041] teaches that a programmer 24 may receive one or more additional signals from an implantable medical device or other medical device that monitors other cardiac or lung activity (i.e., an electronic device of a user).  Paragraph [0085] teaches that feature module 94 may process the heart sounds signal in the frequency or time domain.  In some examples, feature module 94 may confirm that an event detected by event detector 92 corresponds to the A2 heart sound, the P2 heart sound, or an identifiable lung sound, such as a cough (i.e., detecting one or more cough events from a time series of audio signals generated by the user’s electronic device).  In some examples, feature module 94 may extract information from the heart sounds signal regarding the characteristics of a cough, for example.  In some examples, feature module 94 may both confirm that an event detected by event detector 92 corresponds to a cough (i.e., detecting one or more cough events from a time series of audio signals generated by the user’s electronic device) and extract information from the heart sounds signal regarding the characteristics of the cough.); and
				- determining, with the processor, one or more lung sounds and respiratory characteristics of the user based on the one or more cough events (similar to the limitation described in claims 1, 8, and 15) (Song, paragraph [0074]; Paragraph [0074] teaches that the signal analyzer 62 may process the sensor signal generated by lung sound sensor 60 to detect lung sounds and respiratory characteristics (i.e., determining one or more lung sounds and respiratory characteristics of the user) such as inspiration, expiration, respiratory rate, depth of inspiration, and/or the presence of a cough (i.e., based on the one or more cough events) or other respiratory anomalies such as rales, rhonci, stridor or wheezing.
		- While Song teaches a method, system, and computer program product, comprising “determining, with the processor, one or more lung sounds and respiratory characteristics of the user based on the one or more cough events” (similar to the limitation described in claims 1, 8, and 15) (see Song, paragraph [0074] and analysis described above), Song does not explicitly teach a method, system, and computer program product, comprising:
			- determining, with the processor, one or more lung function metrics of the user (as described in claims 1, 8, and 15).
		- However, in analogous art of systems and methods for diagnosing and monitoring lung diseases, Schau teaches a system and method, comprising:
			- determining, with the processor, one or more lung function metrics of the user (as described in claims 1, 8, and 15) (Schau, paragraphs [0005], [0006], and [0015]; Paragraphs [0005] and [0006] teach that the computer-implemented system and method, comprise a calculating unit for determining predicted lung function parameters derived from the patient demographic data (i.e., determining one or more lung function metrics of the user).  Paragraph [0015] teaches that this feature is beneficial for providing physicians (or case managers) with reliable and verifiable assistance for diagnosis and therapy of patients with pulmonary diseases.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for diagnosing and monitoring lung diseases at the time of the effective filing date of the claimed invention to modify the method, system, and non-volatile storage device that detects heart sounds for use in detecting pulmonary hypertension and heart failure in a patient taught by Song, to incorporate a step and feature directed to determining one or more lung function metrics of a patient based on the patient’s respiratory data, as taught by Schau, in order to provide physicians (or case managers) with reliable and verifiable assistance for diagnosis and therapy of patients with pulmonary diseases. See Schau, paragraph [0015]; see also MPEP § 2143 G.

Claims 2, 3, 6, 9, 10, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Song et al. (Pub. No. US 2013/0237863), as modified in view of Schau et al. (Pub. No. US 2003/0013946), as applied to claims 1, 8, and 15 above, and further in view of:
- Sackner et al. (Pub. No. US 2008/0082018).

	Regarding claims 2, 9, and 16,
		- The combination of Song, as modified in view of Schau, teaches the limitations of: claim 1 (which claim 2 depends on); claim 8 (which claim 9 depends on); and claim 15 (which claim 16 depends on), as described above.
		- The combination of Song, as modified in view of Schau, does not explicitly teach a method, system, and computer program product, further comprising:
			- generating a plurality of features relevant to cough characteristics associated with the one or more cough events (as described in claims 2, 9, and 16);
- selecting one or more features from the plurality of features based on contextual information relating to the user (as described in claims 2, 9, and 16); and
- determining the lung function metrics based on the one or more features selected from the plurality of features (as described in claims 2, 9, and 16).
		- However, in analogous art of systems and methods for detecting respiratory events, Sackner teaches a system and method, comprising:
			- generating a plurality of features relevant to cough characteristics associated with the one or more cough events (as described in claims 2, 9, and 16) (Sackner, paragraph [0164]; Paragraph [0164] teaches that if a significant audio event coincides with a possible respiratory event, one of these signals is selected depending on the audio duration and further analysed for a cough signature.  Having determined the duration of a significant audio cough event either the LFB signal or HFB signal is further analyzed for the presence of a cough signature (i.e., generating a plurality of features relevant to cough characteristics associated with the one or more cough events, where the duration of the cough event is interpreted to be “a feature relevant to cough characteristics”).);
- selecting one or more features from the plurality of features based on contextual information relating to the user (as described in claims 2, 9, and 16) (Sackner, paragraph [0164]; Paragraph [0164] further teaches that to aid selecting the pass band to analyze, the audio event cough duration is measured (i.e., selecting one or more features from the plurality of features based on contextual information relating to the user).  For short audio event durations, that is for cough events less than about 600 ms, the HFB is analyzed as shorter cough events are likely to have higher frequency components (in order to expire a cough in shorter time).  Conversely, coughs of longer time duration result in lower frequency signals so that the LFB signal is chosen for the cough signature detection.); and
- determining the lung function metrics based on the one or more features selected from the plurality of features (as described in claims 2, 9, and 16) (Sackner, paragraph [0186]; Paragraph [0186] teaches that the detected cough events may be further analyzed by extracting particular characteristics of the band pass filtered lung volume data, the LFB and HFB signals.  The characteristics include the depth or amplitude of the cough signature and the reflex inspiratory drive at the end of the cough signature.  Measures that allow for a discrimination of the pathological causes of coughs include a ratio of the depth of cough with the mean expiratory volume calculated on a per subject bases during identified periods of quiet and relaxed breathing (i.e., determining lung function metrics based on the one or more features selected).  Paragraph [0186] teaches that these features are beneficial for allowing severity to be determined based in the individual calibration and therefore aids in determining lung disease.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for detecting respiratory events at the time of the effective filing date of the claimed invention to further modify the method, system, and non-volatile storage device that detects heart sounds for use in detecting pulmonary hypertension and heart failure in a patient taught by Song, as modified in view of Schau, to incorporate steps and features directed to: (i) generating features relevant to cough characteristics; (ii) selecting the features based on contextual information related to the user; and (iii) determine lung function metrics based on the selected features, as taught by Sackner, in order to allow severity to be determined based in the individual calibration and therefore aids in determining lung disease. See Sackner, paragraph [0186]; see also MPEP § 2143 G.

Regarding claims 3, 10, and 17,
	- The combination of Song, as modified in view of: Schau and Sackner, teaches the limitations of: claim 2 (which claim 3 depends on); claim 9 (which claim 10 depends on); and claim 16 (which claim 17 depends on), as described above.
	- Sackner further teaches a system and method, wherein:
		- determining comprises using a context-based regression model to determine the lung function metrics based on the one or more features selected from the plurality of features (as described in claims 3, 10, and 17) (Sackner, paragraph [0075]; Paragraph [0075] teaches that from a statistical viewpoint, the model is a regression model over time (i.e., the system and method comprise a regression model for determining the lung function metrics) and the method can be viewed as a nonparametric estimation of the function using an orthogonal basis.).
The motivations and rationales to modify the method, system, and non-volatile storage device that detects heart sounds for use in detecting pulmonary hypertension and heart failure in a patient taught by Song, as modified in view of: Schau and Sackner, described in the analyses of the obviousness rejections of claims 1, 2, 8, 9, 15, and 16 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 6, 13, and 20,
	- The combination of Song, as modified in view of: Schau and Sackner, teaches the limitations of: claim 2 (which claim 6 depends on); claim 9 (which claim 13 depends on); and claim 16 (which claim 20 depends on), as described above.
	- Sackner further teaches a system and method, wherein:
		- the plurality of features includes at least one of cough duration, cough force, mel-frequency cepstral coefficients, and/or cough waveform skewness (as described in claims 6, 13, and 20) (Sackner, paragraph [0164]; Paragraph [0164] teaches that if a significant audio event coincides with a possible respiratory event, one of these signals is selected depending on the audio duration and further analysed for a cough signature.  Having determined the duration of a significant audio cough event (i.e., the plurality of features include cough duration) either the LFB signal or HFB signal is further analyzed for the presence of a cough signature.).
The motivations and rationales to modify the method, system, and non-volatile storage device that detects heart sounds for use in detecting pulmonary hypertension and heart failure in a patient taught by Song, as modified in view of: Schau and Sackner, described in the analyses of the obviousness rejections of claims 1, 2, 8, 9, 15, and 16 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Song et al. (Pub. No. US 2013/0237863), as modified in view of: Schau et al. (Pub. No. US 2003/0013946); and Sackner et al. (Pub. No. US 2008/0082018), as applied to claims 2, 9, and 16 above, and further in view of:
- Thomas V Herregods et al., Determinants of reflux-induced chronic cough, 66 Gut 2057–2062 (2017), https://gut.bmj.com/content/gutjnl/66/12/2057.full.pdf (last visited May 20, 2022), hereinafter referred to as Herregods.

	Regarding claims 4, 11, and 18,
		- The combination of Song, as modified in view of: Schau and Sackner, teaches the limitations of: claim 2 (which claim 4 depends on); claim 9 (which claim 11 depends on); and claim 16 (which claim 18 depends on), as described above.
		- Song teaches a method, system, and computer program product, further comprising:
			- segmenting the one or more cough events into a plurality of segments (as described in claims 4, 11, and 18) (Song, paragraph [0080]; Paragraph [0080] teaches that each electrical signal may be digitized and parsed into segments of predetermined length (i.e., segmenting the one or more cough events into a plurality of segments).).
	- The combination of Song, as modified in view of: Schau and Sackner, does not explicitly teach a method, system, and computer program product, further comprising:
		- determining a cough burst segment from the plurality of segments (as described in claims 4, 11, and 18); and
		- selecting the one or more features from the plurality of features based on the cough burst segment (as described in claims 4, 11, and 18).
	- However, in analogous art of systems and methods for determining factors for chronic cough episodes, Herregods teaches a method, comprising:
		- determining a cough burst segment from the plurality of segments (as described in claims 4, 11, and 18) (Herregods, p. 2058, Col. 2, Paragraph under Cough Detection Section, In the paragraph under the Cough Detection Section in column 2 of page 2058, Herregods teaches that the manometric recordings were independently analysed for cough bursts.  A cough was defined as a short-duration, rapid, simultaneous pressure peak with a time to peak <1 s.  It also required the same pressure configuration at all intra-oesophageal recording sites.  As in previous studies, only ‘cough bursts’ defined as two or more rapid simultaneous pressure peaks within 3s were analysed and single cough events were ignored.  In order for cough bursts to be considered as separate events, they were required to be separated by 30s. Objectively detected cough bursts (i.e., determining a cough burst segment from the plurality of segments) were also compared with cough events marked by the patients in the data logger and diary.); and
		- selecting the one or more features from the plurality of features based on the cough burst segment (as described in claims 4, 11, and 18) (Herregods, p. 2060, Col. 2, Second Full Paragraph, p. 2061, Col. 2, Last Paragraph; In the second full paragraph in column 2 of page 2060, Herregods teaches that when looking at reflux episodes that were followed by cough bursts, statistically significant relationships were found between the proximal extent of the refluxate and the volume clearance time (r = 0.375, p = 0.008) and percentage of liquid reflux episodes (r = −0.313, p = 0.029) (i.e., selecting one or more features from a plurality of features based on the cough burst segment, where the volume clearance time and percentage of liquid reflux episodes are interpreted as features that are relevant to cough characteristics).  In the last paragraph in column 2 of page 2061, Herregods teaches that these features are beneficial for indicating important factors in causing a reflux episode which induce a cough burst.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for determining factors for chronic cough episodes at the time of the effective filing date of the claimed invention to further modify the method, system, and non-volatile storage device that detects heart sounds for use in detecting pulmonary hypertension and heart failure in a patient taught by Song, as modified in view of: Schau and Sackner, to incorporate steps and features directed to: (i) detecting segments of cough bursts from a plurality of segments; and (ii) selecting features to analyze based on the cough burst segment, as taught by Herregods, in order to indicate important factors in causing a reflux episode which induce a cough burst. See Herregods, p. 2061, Col. 2, Last Paragraph; see also MPEP § 2143 G. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Song et al. (Pub. No. US 2013/0237863), as modified in view of Schau et al. (Pub. No. US 2003/0013946), as applied to claims 1, 8, and 15 above, and further in view of:
- B. H. Tracey et al., Cough detection algorithm for monitoring patient recovery from pulmonary tuberculosis, 2011 Annual International Conference of the IEEE Engineering in Medicine and Biology Society 6017–6020 (2011), https://ieeexplore.ieee.org/abstract/document/6091487 (last visited May 20, 2022), hereinafter referred to as Tracey.

	Regarding claims 5, 12, and 19,
		- The combination of Song, as modified in view of Schau, teaches the limitations of: claim 1 (which claim 5 depends on); claim 8 (which claim 12 depends on); and claim 15 (which claim 19 depends on), as described above.
		- Schau teaches a system and method, further comprising:
			- determining the lung function metrics (as described in claims 5, 12, and 19) (Schau, paragraph [0035]; Paragraph [0035] teaches that after retrieving data and calculating the predicted lung function parameters (steps S1 and S2 of FIG. 1) a first FEV1 measurement is carried out in step S21 (i.e., determining lung function metrics).).
		- The combination of Song, as modified in view of Schau, does not explicitly teach a method, system, and computer program product, comprising:
			- identifying an initial cough event from the plurality of cough events (as described in claims 5, 12, and 19).
		- However, in analogous art of systems and methods for detecting cough episodes and monitoring patients with pulmonary diseases, Tracey teaches a method, comprising:
			- identifying an initial cough event from the plurality of cough events (as described in claims 5, 12, and 19) (Tracey, p. 6018, Col. 1, Second Paragraph, Col. 2, Third Paragraph under the Event Detection Section; In the second paragraph in column 1 of page 6018, Tracey teaches that coughs typically exhibit an initial explosive phase (i.e., identifying an initial cough event from the plurality of cough events) with a very sharp increase in energy during as air is released.  In the third paragraph under the Event Detection Section in column 2 of page 6018, Tracey teaches that this feature is beneficial for developing an improved detection scheme in which a rapid increase in signal energy above a time-varying estimate of ambient noise is searched and identified.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for detecting cough episodes and monitoring patients with pulmonary diseases at the time of the effective filing date of the claimed invention to further modify the method, system, and non-volatile storage device that detects heart sounds for use in detecting pulmonary hypertension and heart failure in a patient taught by Song, as modified in view of Schau, to incorporate a step and feature directed to identifying an initial explosive phase of cough events, as taught by Tracey, in order to develop an improved detection scheme in which a rapid increase in signal energy above a time-varying estimate of ambient noise is searched and identified. See Tracey, p. 6018, Col. 2, Third Paragraph under the Event Detection Section; see also MPEP § 2143 G.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Song et al. (Pub. No. US 2013/0237863), as modified in view of Schau et al. (Pub. No. US 2003/0013946), as applied to claims 1, 8, and 15 above, and further in view of:
- Caro et al. (Pub. No. US 2009/0171231).


Regarding claims 7 and 14,
	- The combination of Song, as modified in view of Schau, teaches the limitations of: claim 1 (which claim 7 depends on); and claim 8 (which claim 14 depends on), as described above.
		- The combination of Song, as modified in view of Schau, does not explicitly teach a method and system, further comprising:
			- determining a quality of one or more passive lung function metric measurements (as described in claims 7 and 14); and
			- requesting the user to perform an active lung function metric measurement in response to determining the quality of one or more passive lung function metric measurements (as described in claims 7 and 14).
		- However, in analogous art of systems and methods for determining lung conditions, Caro teaches a method and system, comprising:
		- determining a quality of one or more passive lung function metric measurements (as described in claims 7 and 14) (Caro, paragraph [0086]; Paragraph [0086] teaches that when the control unit 110 monitors breath sounds during passive auscultation (i.e., a passive lung function), the system will have indications of the associated condition of the lung.  Paragraph [0086] further teaches that an adventitious sound from the passive auscultation (i.e., a passive lung function metric measurement), when combined with an indicator from the active auscultation may point the physician to a more narrow range of possibilities and lead to a more accurate diagnosis.  Likewise, a normal sound heard during passive auscultation may lead to a different range of possibilities of lung condition than would be foreseen from an adventitious sound or from active auscultation alone.  Paragraph [0087] teaches that adventitious lung sounds (i.e., passive lung function metric measurements) may be classified into three major categories: crackles (or rales), which are discontinuous (i.e., interrupted) sounds, and wheezes and rhonchi, which are continuous (i.e., determining a quality of one or more passive lung function metrics).  Crackles may be further classified depending on their frequency, characteristics and amplitude continuous (i.e., determining a quality of one or more passive lung function metrics).  Wheezes may be similarly classified continuous (i.e., determining a quality of one or more passive lung function metrics).  An experienced and knowledgeable health care professional may also be able to diagnose certain pulmonary diseases, such as pneumonia, asthma, etc., simply by detecting, identifying and noting the location of particular adventitious lung sounds.); and
- requesting the user to perform an active lung function metric measurement in response to determining the quality of one or more passive lung function metric measurements (as described in claims 7 and 14) (Caro, Abstract and paragraph [0100]; Paragraph [0100] teaches that the system 100, and in particular, control unit 110 processes the signal received form monitored breath sounds (i.e. sounds associated with breathing) of passive auscultation as well as the signal introduced and then received by way of active auscultation (i.e., performing an active lung function metric measurement after determining the quality of one or more passive lung function metric measurements).  The system may perform multivariable analysis using variables obtained from both the passive and active measurements.  The Abstract teaches that these features are beneficial for greatly improving the ability to provide effective medical treatment; and paragraph [0100] teaches that these features are beneficial for helping medical professionals to arrive at more informed conclusions.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for determining lung conditions at the time of the effective filing date of the claimed invention to further modify the method and system that detects heart sounds for use in detecting pulmonary hypertension and heart failure in a patient taught by Song, as modified in view of Schau, to incorporate steps and features directed to (i) determining the quality of a passive lung function measurement; and (ii) performing an active lung function measurement, as taught by Caro, in order to greatly improving the ability to provide effective medical treatment; and help medical professionals to arrive at more informed conclusions. See Caro, Abstract and paragraph [0100]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686